Title: From George Washington to William Thornton, 1 August 1799
From: Washington, George
To: Thornton, William



Dear Sir,
Mount Vernon 1st Augt 1799

I shall be obliged to you for letting Mr Blagden know, that I forsee nothing, at present, that will prevent my being at the Union Tavern in George Town on Monday next (the 5th instant) by eleven Oclock. When & where, if he will attend I shall be provided with, & ready to pay him, a thousand Dollars in Columbia Notes.
I thank you for the information, & sentiments given in your last favour of the 19th Ulto, which came duly to hand; and for your kind invitation to lodge at your House: but as the same cause which takes me up, will, at least ought to carry Mr Law there also, one, if not both the families at whose Houses I usually lodge will be there. With very great esteem & regard—I am Dr Sir Yr Most Obedt Servt

Go: Washington

